United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1699
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Northern
                                          * District of Iowa.
Noel Perez-Plascencia,                    *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: January 4, 2010
                                 Filed: January 14, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Noel Perez-Plascencia (Perez) pleaded
guilty to being an illegal alien in possession of a firearm, in violation of 18 U.S.C. §§
922(g)(5) and 924(a)(2). The district court1 sentenced him to 57 months in prison and
3 years of supervised release, and he appeals. His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that a special condition of
supervised release limiting Perez’s association with gang members violates his
constitutional right to freedom of association.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Perez’s plea agreement contains an appeal waiver which we will enforce,
because the record shows that he entered into the plea agreement and appeal waiver
knowingly and voluntarily, and we conclude that enforcement of the appeal waiver
would not result in a miscarriage of justice. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc). Although the appeal waiver does not cover
counsel’s argument--Perez reserved the right to appeal an “unconstitutionally
defective” sentence--we do not address the argument, because Perez will not be
subject to the condition until he is released from prison and is likely to be removed
from the country upon completion of his sentence. See United States v. Thomas, 198
F.3d 1063, 1064-65 (8th Cir. 1999) (appellate court will decline to determine
constitutional question if it is so premature that court would have to speculate as to
presence of real injury).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), to the extent required after enforcing the appeal waiver, we find no
nonfrivolous issues that are not encompassed by the waiver. Accordingly, we dismiss
the appeal.
                       ______________________________




                                         -2-